United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Paramus, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Aaron B. Aumiller, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0393
Issued: July 25, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 18, 2017 appellant, through counsel, timely filed an appeal from a June 19,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP).2 Pursuant to the

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from OWCP’s June 19, 2017 decision was Saturday, December 16, 2017.
Because the last day of the 180 day filing period fell on a Saturday, the filing period is extended until the close of the
next business day, which was Monday, December 18, 2017. Accordingly, the appeal is timely filed pursuant to
20 C.F.R. § 501.3(f)(2).

Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has met his burden of proof to establish that his lumbar
condition was causally related to the accepted May 30, 2014 employment incident.
FACTUAL HISTORY
On June 2, 2014 appellant, then a 40-year-old city carrier assistant, filed a traumatic injury
claim (Form CA-1) alleging that, while delivering mail on May 30, 2014, the step upon which he
was standing gave way, causing the immediate onset of lumbar pain with left-sided radiculopathy.
The employing establishment issued an authorization for examination and treatment (Form CA16) on June 2, 2014 to evaluate the lumbar sprain sustained on May 30, 2014. Appellant stopped
work shortly thereafter on June 2, 2014 and returned to work on June 3, 2014.
In a report dated June 12, 2014, Dr. Kenneth Citak, an attending Board-certified
neurologist, provided a history of injury and treatment. He noted that a June 3, 2014 magnetic
resonance imaging scan showed mild disc degeneration and a broad-based disc herniation at L45, and a left paracentral disc herniation at L3-4. Dr. Citak diagnosed a lumbar disc herniation with
left-sided radiculopathy and a left foot drop.
In a report dated June 18, 2014, Dr. Faisal Mahmood, an attending Board-certified
orthopedic surgeon, provided a history of the May 30, 2014 employment incident and the onset of
left-sided lumbar radiculopathy. On examination of the left lower extremity, he found severe
weakness in the tibialis anterior and extensor hallucis longus, with diminished sensation in the L4
and L5 dermatomes. Dr. Mahmood diagnosed “severe weakness secondary to multilevel disc
herniations at L4-5 and L5-S1 in the left lower extremity” with a demonstrable left foot drop. He
recommended L3-4 and L4-5 microdiscectomies with decompression of the L4 and L5 nerve roots.
Dr. Mahmood prescribed a left ankle foot orthotic brace.
By development letter dated June 30, 2014, OWCP notified appellant of the deficiencies
of his claim and afforded him 30 days to submit additional medical and factual evidence.
Appellant was also provided a list of questions for his physician regarding how the alleged
employment incident would have caused or aggravated the claimed injuries. OWCP emphasized
that a detailed, well-rationalized opinion from appellant’s treating physician on causal relationship
was crucial to his claim.
Appellant provided June 18 and July 7, 2014 duty status reports (Form CA-17) from
Dr. Peter Berger, a chiropractor, who diagnosed “peroneal neuropathy and dropped foot.”
OWCP received a July 14, 2014 progress note and physical therapy prescription from
Dr. Mahmood.

3

5 U.S.C. § 8101 et seq.

2

By decision dated August 5, 2014, OWCP denied the claim, finding that causal relationship
had not been established. It accepted that the May 30, 2014 employment incident occurred at the
time, place, and in the manner alleged. However, OWCP denied the claim as the medical evidence
of record contained insufficient rationale to establish causal relationship between the accepted
employment incident and the claimed lumbar condition.
On July 30, 2015 appellant, through counsel, requested reconsideration. He submitted
additional medical reports from Dr. Mahmood.
In a report dated June 26, 2014, Dr. Mahmoud described performing a left L3-4
microdiscectomy with partial foraminotomy, facetectomy, and laminectomy, a partial L4-5
laminectomy with nerve root decompression, and a partial L4-5 right partial laminectomy with
decompression. He noted that appellant sustained an “injury while at work at which time he began
to have progressive paresthesias and motor weakness in his left lower extremity.” Dr. Mahmood
provided progress notes dated August 26, 2014 and July 21, 2015, and an August 26, 2014
physical therapy prescription.
Dr. Mahmoud provided a July 22, 2015 narrative report in which he related appellant’s
account of the accepted May 30, 2014 incident, with the onset of lumbar pain and significant left
lower extremity weakness and paresthesias. He opined that the May 30, 2014 incident, which he
described as a fall, damaged “neurologic structures secondary to disc herniations at L3-4 and L45.” Dr. Mahmood also opined that “despite surgical intervention [appellant] will continue to have
weakness in the left lower extremity” that would require permanent use of an ankle-foot orthotic.
By decision dated March 25, 2016, OWCP denied modification of its prior decision as the
additional evidence submitted contained insufficient medical rationale to establish causal
relationship. It also found that Dr. Mahmoud’s description of a May 30, 2014 “fall” did not
conform to appellant’s account of events. Therefore, Dr. Mahmood’s medical opinion on
causation was inaccurate.
On March 27, 2017 appellant, through counsel, requested reconsideration. Counsel
contended that the totality of the medical evidence of record was sufficient to meet appellant’s
burden of proof in establishing causal relationship. Alternatively, he asserted that Dr. Mahmood’s
opinion was of sufficient probative quality to require further development by OWCP. Counsel
provided additional medical evidence.
In a March 27, 2017 report, Dr. Mahmood noted that, during the accepted May 30, 2014
employment incident, appellant “was walking on a resident’s steps during a mail delivery, and
unfortunately the step gave way, causing him to fall.” Appellant had no lumbar pain or neurologic
involvement prior to the May 30, 2014 incident. Dr. Mahmood opined that “the injuries which
[appellant] sustained as a result of a work-related injury resulted in damage to neurologic structures
secondary to disc herniations at L3-4 and L4-5.” He also opined that “with a high degree of
medical probability that these injuries are directly and causally related to” the accepted May 30,
2014 employment incident.
By decision dated June 19, 2017, OWCP denied modification of its prior decision, finding
that Dr. Mahmood’s March 27, 2017 report did not explain how and why the accepted May 30,

3

2014 incident would cause the diagnosed herniated discs and neurologic injury affecting the left
lower extremity. It found that, in the absence of such rationale, Dr. Mahmood’s opinion was
insufficient to meet appellant’s burden of proof to establish a causal relationship between the
accepted employment incident and the claimed lumbar injury.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.6
To determine whether an employee sustained a traumatic injury in the performance of duty,
OWCP must determine whether fact of injury has been established. First, an employee has the
burden of proof to demonstrate the occurrence of an injury at the time, place, and in the manner
alleged, by a preponderance of the reliable, probative, and substantial evidence.7 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish causal relationship between the employment incident and the alleged disability and/or
condition for which compensation is claimed.8 An employee may establish that the employment
incident occurred as alleged, but fail to show that his or her disability and/or condition relates to
the employment incident.9
Causal relationship is a medical question that generally requires rationalized medical
opinion evidence to resolve the issue.10 A physician’s opinion on whether there is a causal
relationship between the diagnosed condition and the implicated employment factor(s) must be
based on a complete factual and medical background.11 Additionally, the physician’s opinion must
be expressed in terms of a reasonable degree of medical certainty, and must be supported by

4

Id.

5

Alvin V. Gadd, 57 ECAB 172 (2005); Anthony P. Silva, 55 ECAB 179 (2003).

6

See Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117 (2005); Ellen L. Noble, 55 ECAB 530 (2004).

7

David Apgar, 57 ECAB 137 (2005); Delphyne L. Glover, 51 ECAB 146 (1999).

8

Gary J. Watling, 52 ECAB 278 (2001); Shirley A. Temple, 48 ECAB 404, 407 (1997).

9

D.J., Docket No. 17-0364 (issued April 13, 2018); K.B., Docket No. 17-1363 (issued February 14, 2018), Gary J.
Watling, id.
10

Robert G. Morris, 48 ECAB 238 (1996).

11

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

4

medical rationale, explaining the nature of the relationship between the diagnosed condition and
appellant’s specific employment factor(s).12
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish that his lumbar
condition was causally related to the accepted May 30, 2014 employment incident.
The determination of whether an employment incident caused an injury is generally
established by medical evidence.13 Dr. Citak, an attending Board-certified neurologist, diagnosed
a lumbar disc herniation with left-sided radiculopathy and a left foot drop, but did not address
causal relationship. Medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of diminished probative value on the issue of causal relationship.14
Dr. Mahmood, an attending Board-certified orthopedic surgeon, opined that appellant
sustained an employment injury with “progressive paresthesias and motor weakness in his left
lower extremity.” In a July 22, 2015 report, he opined that the May 30, 2014 incident damaged
neurologic structures from L3 to L5. On March 27, 2017 Dr. Mahmood again opined that the
accepted May 30, 2014 employment incident “directly and casually” damaged neurologic
structures secondary to the L3-4 and L4-5 disc herniations. He, however, did not provide his
medical reasoning as to how and why the accepted employment incident would result in herniated
discs. Without explaining how, physiologically, the movements involved in the employment
incident caused or contributed to the diagnosed condition, Dr. Mahmood’s opinion on causal
relationship is equivocal in nature and of limited probative value.15
OWCP also received June 18 and July 7, 2014 duty status reports (Form CA-17) from
Dr. Berger, a chiropractor, who diagnosed “peroneal neuropathy and dropped foot.” As there is
no evidence of record that Dr. Berger diagnosed a spinal subluxation by x-ray, he is not considered
a physician under FECA for the purposes of this case, and his reports are of no probative medical
value.16
In order to establish causal relationship, a physician must provide an opinion that the injury
or condition for which compensation is claimed is causally related to federal employment and such
12

Id.

13

Lois E. Culver (Clair L. Culver), 53 ECAB 412 (2002).

14

See S.E., Docket No. 08-2214 (issued May 6, 2009); Conard Hightower, 54 ECAB 796 (2003).

15

See L.B., Docket No. 17-1600 (issued March 9, 2018).

16

Section 8101(2) of FECA provides that medical opinion, in general, can only be given by a qualified physician.
5 U.S.C. § 8101(2). This section defines a physician as surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors and osteopathic practitioners within the scope of their practice as defined by stated law.
Section 8101(3) of FECA, which defines services and supplies, limits reimbursable chiropractic services to treatment
consisting of manual manipulation of the spine to correct a subluxation as demonstrated by x-ray to exist and subject
to regulation by the Secretary. 5 U.S.C. § 8101(3). See Thomas W. Stevens, 50 ECAB 288 (1999); George E.
Williams, 44 ECAB 530 (1993).

5

relationship must be supported with affirmative evidence, explained by medical rationale, and be
based upon a complete and accurate medical and factual background of the claimant.17 Appellant
was provided an opportunity to submit evidence to establish how the claimed herniated discs
occurred. By development letter dated June 30, 2014, OWCP requested that appellant obtain an
opinion from his attending physician with medical rationale addressing causal relationship.
Appellant has not submitted a medical report sufficient to show that the diagnosed multilevel
intervertebral disc herniations with left-sided nerve damage were causally related to the accepted
May 30, 2014 employment incident, and thus did not meet his burden of proof.18
On appeal, counsel asserts that OWCP’s June 19, 2017 decision is erroneous as the medical
evidence of record is sufficient to meet appellant’s burden of proof to establish causal relationship.
He contends that there was no contradictory opinion of record. As set forth above, the medical
evidence of record contained insufficient medical rationale to meet appellant’s burden of proof to
establish causal relationship. Alternatively, counsel argues that the quality of medical opinion
expressed by Dr. Mahmood required OWCP to conduct further development. However, the lack
of medical rationale in Dr. Mahmood’s reports diminishes their probative quality.19 Such opinion
lacks the persuasive, convincing quality that would require additional development.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that his lumbar
conditions were causally related to the accepted May 30, 2014 employment incident.

17

See J.W., Docket No. 17-0870 (issued July 12, 2017).

18

K.B., supra note 9.

19

Supra note 14.

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’ Compensation
Programs dated June 19, 2017 is affirmed.20
Issued: July 25, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

20

The Board also notes that the case record includes a June 2, 2014 CA-16 form. When the employing
establishment properly executes a Form CA-16 which authorizes medical treatment as a result of an employee’s claim
for an employment-related injury, the Form CA-16 creates a contractual obligation, which does not involve the
employee directly, to pay for the cost of the examination or treatment regardless of the action taken on the claim. The
period for which treatment is authorized by a Form CA-16 is limited to 60 days from the date of issuance, unless
terminated earlier by OWCP. See 20 C.F.R. § 10.300(c); Tracy P. Spillane, 54 ECAB 608 (2003).

7

